IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2116 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 183 DB 2014
                                           :
                                           :
DOUGLAS BENJAMIN BARBOUR,                  :   Attorney Registration No. 94105
                Respondent                 :   (Mercer County)


                                      ORDER


PER CURIAM:


             AND NOW, this 27th day of February, 2015, there having been filed with

this Court by Douglas Benjamin Barbour his verified Statement of Resignation dated

January 31, 2015, stating that he desires to resign from the Bar of the Commonwealth

of Pennsylvania in accordance with the provisions of Pa.R.D.E. 215, it is

             ORDERED that the resignation of Douglas Benjamin Barbour is accepted;

he is disbarred on consent from the Bar of the Commonwealth of Pennsylvania

retroactive to October 10, 2013; and he shall comply with the provisions of Pa.R.D.E.

217.   Respondent shall pay costs, if any, to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).